Exhibit 10.1
SELL-DOWN REGISTRATION RIGHTS AGREEMENT
dated as of
December 23, 2009
by and among
TTM TECHNOLOGIES, INC.,
MEADVILLE HOLDINGS LIMITED
and
MTG INVESTMENT (BVI) LIMITED

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE I DEFINITIONS     1  
1.1
  Definitions     1  
1.2
  Table of Definitions     3   ARTICLE II REGISTRATION OF REGISTRABLE SECURITIES
    4  
2.1
  Registration     4  
2.2
  Expenses     7   ARTICLE III INDEMNIFICATION     7  
3.1
  Indemnification by the Company     7  
3.2
  Indemnification by Underwriters     7  
3.3
  Notices of Claims, Etc.     8  
3.4
  Contribution     8  
3.5
  Other Indemnification     9  
3.6
  Non-Exclusivity     9   ARTICLE IV SELECTION OF UNDERWRITERS     9  
4.1
  Selection of Underwriters     9   ARTICLE V MISCELLANEOUS     9  
5.1
  Termination     9  
5.2
  Amendments; Waivers     10  
5.3
  Successors and Assigns     10  
5.4
  Notices     10  
5.5
  Headings     11  
5.6
  Severability     11  
5.7
  Counterparts     11  
5.8
  Entire Agreement     12  
5.9
  Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury     12  
5.10
  Specific Performance; Injunctive Relief     13  
5.11
  Interpretation     13  
 
           
Exhibit A — Plan of Distribution
    A-1  

 



--------------------------------------------------------------------------------



 



SELL-DOWN REGISTRATION RIGHTS AGREEMENT
     This REGISTRATION RIGHTS AGREEMENT, dated as of December 23, 2009 (this
“Agreement”), is by and among TTM Technologies, Inc., a Delaware corporation
(together with any successor entity thereto, the “Company”), Meadville Holdings
Limited, an exempted company incorporated under the laws of the Cayman Island
with limited liability (the “Seller Parent”), MTG Investment (BVI) Limited, a
corporation organized under the laws of the British Virgin Islands (the
“Seller”) and a wholly owned subsidiary of Seller Parent. The Company, Seller
and Seller Parent are sometimes referred to herein as a “Party” and collectively
as the “Parties.”
RECITALS
     WHEREAS, pursuant to the transactions contemplated by that certain Stock
Purchase Agreement, dated November 16, 2009 (as it may be amended and
supplemented from time to time, the “Transaction Agreement”), between the
Company, Seller Parent, Seller, and the other parties named therein, and
pursuant to certain agreements and arrangements ancillary thereto, the Company
will issue to Seller Parent, as designee of Seller, shares of Common Stock (as
defined below) on the closing date of the transaction contemplated therein (the
“Closing Date”);
     WHEREAS, Seller Parent is expected to distribute by way of dividend, within
25 days of the Closing Date approximately 26,233,000 shares (as may be adjusted
pursuant to Section 2.6 of the Transaction Agreement) of such Common Stock to
Mr. Tang (in his personal capacity and in his capacity as trustee of the The
Mein et Moi Trust), TMIL, SSL, with Mr. Tang (in his personal capacity and in
his capacity as trustee of the The Mein et Moi Trust) and TMIL directing the
Common Stock entitled to be received by Mr. Tang and TMIL to be registered in
the name of SSL (the date of such distribution, the “Effective Date”) and the
remaining shares of the Common Stock are, depending upon the election of the
other shareholders of Seller Parent (such shareholders, the “Independent
Shareholders”) expected to (A) either be distributed by way of dividend on the
Effective Date to such Independent Shareholders which elect to receive such
distribution in Common Stock; or (B) be sold by the Seller Parent or one of its
subsidiaries in one or more transactions registered under the Securities Act
(the “Sell-Down”), with the proceeds of sales of such shares of Common Stock
(“Sell-Down Shares”) being distributed by way of dividend to such Independent
Shareholders which elect to receive such proceeds in the form of cash;
     WHEREAS, it is a condition precedent to the closing of the transactions
contemplated by the Transaction Agreement that the parties hereto execute and
deliver this Agreement to enable the sale of the Sell-Down Shares in the
Sell-Down.
     NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Company desires to provide to each Holder (as defined
below) upon receipt of Sell-Down Shares, the right to register the Registrable
Securities (as defined below) held by them under the Securities Act (as defined
below) on the terms and subject to the conditions set forth herein.
ARTICLE I
DEFINITIONS
     1.1 Definitions. As used in this Agreement, the following capitalized terms
shall have the following respective meanings:
     “Action” means any action, suit, arbitration, inquiry, proceeding, or
investigation by or before any governmental entity.

 



--------------------------------------------------------------------------------



 



     “Affiliate” means, with respect to any Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person, and, with
respect to a natural Person, shall also include the spouse and minor children of
such natural Person who share a household with such natural Person, together
with any other Person controlled by them and any revocable trust settled by them
or any trust of which such Person is a trustee.
     “Authority” means any domestic (including federal, state, or local) or
foreign court, arbitrator, administrative, regulatory, or other governmental
department, agency, official, commission, tribunal, authority, or
instrumentality, non-government authority, or Self-Regulatory Organization.
     “Common Stock” means the common stock of the Company, US$0.001 par value
per share.
     “Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and all rules and regulations promulgated thereunder.
     “Excluded Expenses” means any (i) underwriting discount and commission and
(ii) transfer taxes and stamp duties, in each case applicable to Registrable
Securities offered for a Holder’s account in accordance with this Agreement.
     “FINRA” means the Financial Industry Regulatory Authority.
     “Holder” means the Seller Parent and its subsidiaries which hold
Registrable Securities from time to time.
     “Person” means any individual, partnership, firm, corporation, limited
liability company, association, trust, unincorporated organization or other
entity, as well as any syndicate or group that would be deemed to be a person
under Section 13(d)(3) of the Securities Exchange Act of 1934, as amended.
     “Registrable Securities” means all and any Common Stock comprising
Sell-Down Shares held from time to time by any Holder (including any securities
issuable or issued or distributed in respect of any Sell-Down Shares by way of a
stock dividend or stock split or in connection with a combination of shares,
recapitalization, reorganization, merger, amalgamation, consolidation or
otherwise). For purposes of this Agreement, Registrable Securities shall cease
to be Registrable Securities when a Registration Statement covering such
Registrable Securities has been declared effective under the Securities Act by
the SEC and such Registrable Securities have been disposed of pursuant to such
effective Registration Statement.
     “Registration Expenses” means all expenses in connection with or incident
to the registration of Registrable Securities hereunder, including (a) all SEC
and any FINRA registration and filing fees and expenses, (b) all fees and
expenses in connection with the registration or qualification of Registrable
Securities for offering and sale under the securities or “blue sky” laws of any
state or other jurisdiction of the United States of America and, in the case of
an underwritten offering, determination of their eligibility for investment
under the laws of such jurisdictions as the managing underwriter or underwriters
may reasonably designate, including reasonable fees and disbursements, if any,
of counsel for the underwriters in connection with such registrations or
qualifications and determination, (c) all expenses relating to the preparation,
printing, distribution and reproduction of any Registration Statement required
to be filed hereunder, each prospectus included therein or prepared for
distribution pursuant hereto, each amendment or supplement to the foregoing, the
expenses of preparing Registrable Securities in a form for delivery for purchase
pursuant to such registration or qualification and the expense of printing or
producing any underwriting agreement(s) and agreement(s) among underwriters and
any “blue sky” or legal investment

2



--------------------------------------------------------------------------------



 



memoranda, any selling agreements and all other documents approved for use in
writing by the Company to be used in connection with the offering, sale or
delivery of Registrable Securities, (d) messenger, telephone and delivery
expenses of the Company and out-of-pocket travel expenses incurred by or for the
Company’s personnel for travel undertaken for any “road show” made in connection
with the offering of securities registered thereby, (e) fees and expenses of any
transfer agent and registrar with respect to the delivery of any Registrable
Securities and any escrow agent or custodian involved in the offering, (f) fees,
disbursements and expenses of counsel of the Company and independent certified
public accountants of the Company incurred in connection with the registration,
qualification and offering of the Registrable Securities (including the expenses
of any opinions or “comfort” letters required by or incident to such performance
and compliance), (g) fees, expenses and disbursements of counsel and any other
persons retained by the Company, including special experts retained by the
Company in connection with such registration, (h) Securities Act liability
insurance, if the Company desires such insurance, (i) transfer agents’ and
registrars’ fees and expenses and the fees and expenses of any other agent or
trustee appointed in connection with such offering, and (j) the fees and
expenses incurred by the Company and its advisers in connection with the
quotation or listing of Registrable Securities on any securities exchange or
automated securities quotation system. For the avoidance of doubt, Excluded
Expenses shall not be “Registration Expenses.”
     “Registration Statement” means one or more registration statements under
the Securities Act on any form relating to all of the Registrable Securities to
be registered for sale, to the extent required to permit the disposition (in
accordance with the intended method or methods of distribution thereof as
notified to the Company by Seller Parent) of the Registrable Securities so
registered..
     “Representatives” means with respect to any Party, the directors, officers,
employees, agents, attorneys, accountants, consultants, financial, and other
advisors of such Party.
     “SEC” means the United States Securities and Exchange Commission, or any
successor thereto.
     “Securities Act” means the United States Securities Act of 1933, as
amended, and all rules and regulations promulgated thereunder.
     “Self-Regulatory Organization” means FINRA, any United States or non-United
States securities exchange, commodities exchange, registered securities
association, the Municipal Securities Rulemaking Board, National Futures
Association, and any other board or body, whether United States or non-United
States, that regulates brokers, dealers, commodity pool operators, commodity
trading advisors, or future commission merchants.
     1.2 Table of Definitions. The following terms have the meanings set forth
in the Sections set forth below:

          Term   Section
 
       
Agreement
  Preamble
Closing Date
  Recitals
Company
  Preamble
Delaware Courts
  5.9
Effective Date
  Recitals
Indemnified Parties
  3.1
Indemnified Party
  3.1
Parties
  Preamble
Party
  Preamble

3



--------------------------------------------------------------------------------



 



          Term   Section
 
       
Sell-Down
  Recitals
Sell-Down Shares
  Recitals
Seller
  Recitals
Seller Indemnified Parties
  3.1
Seller Indemnified Party
  3.1
Seller Parent
  Recitals
Transaction Agreement
  Recitals
Underwriters
  2.1(a)

ARTICLE II
REGISTRATION OF REGISTRABLE SECURITIES
     2.1 Registration. The Company shall use reasonable efforts to effect the
registration of all of the Registrable Securities of the Holders, as soon as
reasonably practicable after Closing, but in no event later than 5 days after
the Closing Date, on such form of Registration Statement and in such a manner as
shall be necessary or desirable to enable the plan of distribution of the
Registrable Securities set forth in Exhibit A attached hereto selected by the
Company, the Seller Parent, and any underwriter participating in the offer and
sale of Registrable Securities. Without limiting the generality of the
foregoing, the Company shall:
          (a) prepare and file with the SEC a Registration Statement with
respect to such securities and use reasonable efforts to cause such Registration
Statement to become effective as soon as reasonably practicable after Closing,
but in no event later than 5 days after the Closing Date and to remain effective
for a period of time required for the disposition of all the Registrable
Securities required to be sold by the Holders thereof but not to exceed ninety
(90) days; provided, however, that before filing such Registration Statement or
any amendments or supplements thereto, the Company shall, if requested, furnish
to counsel of Seller Parent (and, if applicable, each underwriter or prospective
underwriter selected by Seller Parent, to underwrite the Sell-Down of the
Sell-Down Shares (such underwriters and (prior to effectiveness of such
Registration Statement, prospective underwriters, are referred to herein as the
“Underwriters”)) copies of all documents proposed to be filed, which documents
shall be subject to the review of such counsel, and shall in good faith consider
incorporating in each such document such changes as such counsel to Seller
Parent (and the Underwriters, as applicable) reasonably and in a timely manner
may suggest; provided, however, that the Company shall not have any obligation
to so modify any information;
          (b) prepare and file with the SEC such amendments and supplements to
such Registration Statement and the prospectus used in connection therewith as
may be necessary to keep such Registration Statement effective and to comply
with the provisions of the Securities Act with respect to the sale or other
disposition of all securities covered by such Registration Statement until the
earlier of such time as all of such securities have been disposed of in a public
offering or the expiration of ninety (90) days;
          (c) furnish to such Seller Parent (and the Underwriters, as
applicable) such number of conformed copies of the applicable Registration
Statement and each such amendment and supplement thereto (including in each case
all exhibits), such number of copies of the prospectus contained in such
Registration Statement (including each preliminary prospectus and any summary
prospectus) and any other prospectus, in conformity with the requirements of the
Securities Act, and such other documents, as Seller Parent (or the Underwriters,
as applicable) may reasonably request;

4



--------------------------------------------------------------------------------



 



          (d) use reasonable efforts to register or qualify the Registrable
Securities or other securities covered by such Registration Statement under such
other securities or blue sky laws of such jurisdictions within the United States
and its territories and possessions as Seller Parent (or the Underwriters, as
applicable) shall reasonably request, to keep such registration or qualification
in effect until all of the Registrable Securities are sold, and to take any
other action which may be reasonably necessary or advisable to enable the
Holders to consummate the disposition in such jurisdictions of the securities
owned by such Holders (provided, however, that the Company shall not be required
in connection therewith or as a condition thereto to qualify to do business as a
foreign corporation, subject itself to taxation in or to file a general consent
to service of process in any jurisdiction where it would not, but for the
requirements of this paragraph (d), be obligated to do so) and do such other
reasonable acts and things as may be required of it to enable such Holders to
consummate the disposition in such jurisdiction of the securities covered by
such Registration Statement;
          (e) use reasonable efforts to furnish, on the date that the shares of
Registrable Securities are delivered to the Underwriters for sale pursuant to
such registration, (1) a signed opinion (including disclosure statement), dated
such date, of the independent legal counsel representing the Company for the
purpose of such registration, addressed to Underwriters, and (2) letters dated
such date and the date the offering is priced from the independent certified
public accountants of the Company, addressed to the Underwriters, in customary
form and covering such matters of the kind customarily covered by opinions or
comfort letters, as the case may be, in such a transaction;
          (f) enter into customary agreements (including if the method of
distribution is by means of an underwriting, an underwriting agreement
containing representations, warranties and indemnities in customary form) and
take such other actions as are reasonably required in order to expedite or
facilitate the disposition of such Registrable Securities;
          (g) otherwise use reasonable efforts to comply with all applicable
rules and regulations promulgated by the SEC;
          (h) use reasonable efforts to cause all such Registrable Securities to
be listed on each securities exchange or quotation system on which the Common
Stock are listed or traded;
          (i) give written notice to Seller Parent (and the Underwriters):
               (i) when such Registration Statement, the prospectus or any
amendment or supplement thereto has been filed with the SEC and when such
Registration Statement or any post-effective amendment thereto has become
effective;
               (ii) of any request by the SEC for amendments or supplements to
such Registration Statement or the prospectus included therein or for additional
information;
               (iii) of the issuance by the SEC of any stop order suspending the
effectiveness of such Registration Statement or the initiation of any
proceedings for that purpose;
               (iv) of the receipt by the Company or its legal counsel of any
notification with respect to the suspension of the qualification of the Common
Stock for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose; and
               (v) of the happening of any event that requires the Company to
make changes in such Registration Statement or such prospectus in order to make
the statements therein, in

5



--------------------------------------------------------------------------------



 



light of the circumstances in which they were made, not misleading (which notice
shall be accompanied by an instruction to suspend the use of such prospectus
until the requisite changes have been made);
          (j) use reasonable efforts to obtain the withdrawal of any order
suspending the effectiveness of such Registration Statement at the earliest
possible time;
          (k) furnish to each Holder, without charge, at least one copy of such
Registration Statement and any post-effective amendment thereto, including
financial statements and schedules, and, if the Holder so requests in writing,
all exhibits (including those, if any, incorporated by reference);
          (l) upon the occurrence of any event contemplated by Section 2.1(i)(v)
above, promptly prepare a post-effective amendment to such Registration
Statement or a supplement to the related prospectus or file any other required
document so that, as thereafter delivered to the Holders, the prospectus shall
not contain an untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading. If the Company notifies the Holders
in accordance with Section 2.1(i)(v) above to suspend the use of the prospectus
until the requisite changes to the prospectus have been made, then the Holders
shall suspend use of such prospectus and use reasonable efforts to return to the
Company all copies of such prospectus other than permanent file copies then in
such Holder’s possession, and the period of effectiveness of such Registration
Statement provided for above shall be extended by the number of days from and
including the date of the giving of such notice to the date the Holders shall
have received such amended or supplemented prospectus pursuant to this
Section 2.1(l);
          (m) subject to the execution of confidentiality agreements
satisfactory in form and substance to the Company, pursuant to the reasonable
request of Seller Parent (or the Underwriters) , make reasonably available for
inspection by representatives of Seller Parent (or the Underwriters), and any
attorney, accountant or other agent retained by such representative or any such
underwriter all relevant financial and other records, pertinent corporate
documents and properties of the Company and its subsidiaries and cause the
officers, directors and employees of the Company and its subsidiaries to supply
all relevant information reasonably requested by such representative or any such
underwriter, attorney, accountant or agent in connection with the registration
provided that any such information inspected or discussions conducted shall be
done in a manner so as not to unreasonably disrupt the operation of the
Company’s business;
          (n) to the extent Seller Parent (or the Underwriters) determine that
the failure to do so would have a material adverse effect on such offering, make
appropriate officers and senior executives of the Company reasonably available
to the Seller Parent (and the Underwriters) for meetings with prospective
purchasers of Registrable Securities and prepare and present to potential
investors customary “road show” material in each case in accordance with the
recommendations of the underwriters and in all respects in a manner reasonably
requested and consistent with other new issuances of securities in an offering
of a similar size to such offering of the Registrable Securities;
          (o) use reasonable efforts to procure the cooperation of the Company’s
transfer agent in settling any offering or sale of Registrable Securities,
including with respect to the transfer of physical stock certificates into
book-entry form in accordance with any procedures reasonably requested by the
Holders or the underwriters, if any; and
          (p) cooperate with the Seller Parent and the Underwriters and do all
things and actions necessary or desirable to effect an ordered sell down on the
Sell-Down Shares by Holders through the Underwriters.

6



--------------------------------------------------------------------------------



 



          It shall be a condition precedent to the obligation of the Company to
take any action pursuant to this Agreement in respect of the Registrable
Securities which are to be that Seller Parent shall furnish to the Company such
information regarding the Registrable Securities and the intended method of
distribution thereof as the Company shall reasonably request and as shall be
required in connection with the action taken by the Company.
     2.2 Expenses. Except as otherwise agreed or set forth herein, all
Registration Expenses shall be paid by the Company, except that Seller Parent
shall bear and pay all Excluded Expenses.
ARTICLE III
INDEMNIFICATION
     3.1 Indemnification by the Company. The Company will, and it hereby does,
indemnify and hold harmless, to the extent permitted by law, each Holder of
Registrable Securities covered by the Registration Statement, each affiliate of
such Holder and their respective trustees, directors, and officers or general
and limited partners (including any director, officer, affiliate, employee,
representative, agent, and controlling Person of any of the foregoing, within
the meaning of Section 15 of the Securities Act and Section 20 of the Exchange
Act), each other Person who participates as an Underwriter in the offering or
sale of such securities and each other Person, if any, who controls such seller
or any such underwriter within the meaning of the Securities Act (each, a
“Seller Indemnified Party”, and collectively, the “Seller Indemnified Parties”),
against any and all Actions (whether or not an Indemnified Party is a party
thereto), losses, claims, damages, or liabilities, joint or several, and
expenses (including, without limitation, reasonable attorney’s fees and
reasonable expenses of investigation) to which such Indemnified Party becomes
subject under the Securities Act, common law, or otherwise, insofar as such
losses, claims, damages, liabilities, or expenses (or actions or proceedings in
respect thereof, whether or not such Indemnified Party is a party thereto) arise
out of, relate to, or are based upon (a) any untrue statement or alleged untrue
statement of any material fact contained in any such registration statement, any
preliminary, final, or supplemental prospectus contained therein, or any
amendment or supplement thereto or any issuer free-writing prospectus relating
to any sale or distribution pursuant thereto, or (b) any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of a prospectus, in light
of the circumstances under which they were made) not misleading, and the Company
will reimburse such Indemnified Party for any legal or any other expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending against any such loss, claim, liability, action, or proceeding;
provided, that the Company shall not be liable to any Indemnified Party in any
such case to the extent that any such loss, claim, damage, liability (or action
or proceeding in respect thereof), or expense arises out of or is based upon any
untrue statement or alleged untrue statement or omission or alleged omission
made in such registration statement or amendment or supplement thereto or in any
such preliminary, final, or supplemental prospectus or issuer free-writing
prospectus in reliance upon and in conformity with written information furnished
to the Company through an instrument duly executed by such seller specifically
stating that it is for use in the preparation thereof. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of the Company or any of the prospective sellers, or any of their
respective affiliates, directors, officers, or controlling Persons and shall
survive the transfer of such securities by such seller.
     3.2 Indemnification by Underwriters. The Company may require, as a
condition to including any Registrable Securities in any registration statement
to which Article II applies, that the Company shall have received an undertaking
reasonably satisfactory to it from each Underwriter to indemnify and hold
harmless (in the same manner and to the same extent as set forth in Section 3.1)
the Company, its directors, officers, affiliates, employees, representatives,
agents, and controlling Persons (each, a “Company Indemnified Party”, and
collectively, the “Company Indemnified Parties,” and

7



--------------------------------------------------------------------------------



 



together with the Seller Indemnified Parties, the “Indemnified Parties” and each
individually an “Indemnified Party”) with respect to any untrue statement or
alleged untrue statement in or omission or alleged omission from such
registration statement, any preliminary, final or supplemental prospectus
contained therein, or any amendment or supplement, if such untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information furnished to the Company through
an instrument duly executed by such Underwriter specifically stating that it is
for use in the preparation of such registration statement, preliminary, final,
or supplemental prospectus or amendment or supplement, or a document
incorporated by reference into any of the foregoing; provided, however, that the
indemnity agreement contained in this Section 3.2 shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of such Underwriter (which consent
shall not be unreasonably withheld or delayed). Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
the Company or such Underwriter, or any of their respective affiliates,
directors, officers, or controlling Persons and shall survive the transfer of
such securities by the Seller Parent and such Underwriter.
     3.3 Notices of Claims, Etc. Promptly after receipt by an Indemnified Party
hereunder of written notice of the commencement of any Action with respect to
which a claim for indemnification may be sought pursuant to this Article III,
such Indemnified Party will, if a claim in respect thereof is to be made against
an indemnifying party, give prompt written notice to the latter of the
commencement of such Action; provided that the failure of the Indemnified Party
to give prompt notice as provided herein (i) shall not relieve the indemnifying
party of its obligations under this Article III, except to the extent that the
indemnifying party is materially prejudiced by such failure to give prompt
notice, and (ii) shall not, in any event, relieve the indemnifying party from
any obligations which it may otherwise have to any Indemnified Party in addition
to any indemnification obligation provided in Sections 3.1 and 3.2. In case any
such Action is brought against an Indemnified Party, unless in such Indemnified
Party’s reasonable judgment a conflict of interest between such Indemnified
Party and indemnifying parties may exist in respect of such Action, the
indemnifying party will be entitled to participate in and to assume the defense
thereof (at its expense), jointly with any other indemnifying party similarly
notified to the extent that it may wish, with counsel reasonably satisfactory to
such Indemnified Party, and after notice from the indemnifying party to such
Indemnified Party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such Indemnified Party for any legal or
other expenses subsequently incurred by the latter in connection with the
defense thereof other than reasonable costs of investigation. No indemnifying
party will consent to entry of any judgment or settle any Action which (i) does
not include, as an unconditional term thereof, the giving by the claimant or
plaintiff to such Indemnified Party of a release from all liability in respect
of such Action, and (ii) does not involve the imposition of equitable remedies
or of any obligations on such Indemnified Party and does not otherwise adversely
affect such Indemnified Party, other than as a result of the imposition of
financial obligations for such Indemnified Party will be indemnified hereunder.
     3.4 Contribution.
          (a) If the indemnification provided for in this Article III from the
indemnifying party is unavailable to or insufficient to fully hold harmless an
Indemnified Party hereunder in respect of any Action, losses, damages,
liabilities, or expenses referred to herein, then the indemnifying party, in
lieu of indemnifying such Indemnified Party, shall contribute to the amount paid
or payable by such Indemnified Party as a result of such Action, losses,
damages, liabilities, or expenses in such proportion as is appropriate to
reflect the relative fault of the indemnifying party and such Indemnified Party
in connection with the actions which resulted in such Action losses, damages,
liabilities, or expenses, as well as any other relevant equitable
considerations. The relative fault of such indemnifying party and such
Indemnified Party shall be determined by reference to, among other things,
whether any action in

8



--------------------------------------------------------------------------------



 



question, including any untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact, has been made by, or
relates to information supplied by, such indemnifying party or Indemnified
Parties, and the parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent such action. The amount paid or payable by a
party under this Section 3.4 as a result of the Action, losses, damages,
liabilities, and expenses referred to above shall be deemed to include any legal
or other fees or expenses reasonably incurred by such party in connection with
any investigation or proceeding.
          (b) The parties hereto agree that it would not be just and equitable
if contribution pursuant to this Section 3.3 were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in Section 3.3(a) hereof. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.
     3.5 Other Indemnification. Indemnification similar to that specified in the
preceding provisions of this Article III (with appropriate modifications) shall
be given by the Company, on the one hand, and any Underwriters, on the other
hand, with respect to any required registration or other qualification of
securities under any federal or state law or regulation or governmental
authority other than the Securities Act.
     3.6 Non-Exclusivity. The obligations of the Parties under this Article III
shall be in addition to any liability which any Party may otherwise have to any
other Party.
ARTICLE IV
SELECTION OF UNDERWRITERS
     4.1 Selection of Underwriters. The Underwriters, if selected, shall be
selected by the Company, subject to consultation with and the approval of the
Holders, which approval shall not be unreasonably withheld or delayed. In that
event, (i) all of the representations and warranties by, and the other
agreements on the part of, the Company to and for the benefit of such
Underwriters shall also be made to and for the benefit of Seller Parent and the
Holders of Registrable Securities, (ii) that any or all of the conditions
precedent to the obligations of such Underwriters under such underwriting
agreement shall be conditions precedent to the obligations of Seller Parent and
the Holders of Registrable Securities, and (iii) that no Holder shall be
required to make any representations or warranties to or agreements with the
Company or the Underwriters other than representations, warranties or agreements
regarding such Holder, the Registrable Securities of such Holder and any other
representations customarily required or required by law. Subject to the
foregoing, all Holders proposing to distribute Registrable Securities through
such underwritten offering shall enter into an underwriting agreement in
customary form with the Underwriter or Underwriters, including representations,
warranties, covenants and indemnification customarily received by
“bulge-bracket” New York based investment banks in New York law Underwriting
Agreements for U.S. registered offerings of common shares.
ARTICLE V
MISCELLANEOUS
     5.1 Termination. The registration rights set forth in this Agreement will
terminate upon the earliest to occur of the date upon which there shall be no
Registrable Securities as described in the definition of Registrable Securities.

9



--------------------------------------------------------------------------------



 



     5.2 Amendments; Waivers.
          (a) No failure or delay on the part of any Party in exercising any
right, power, or privilege hereunder will operate as a waiver thereof, nor will
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power, or privilege.
          (b) Any provision of this Agreement may be amended or waived if, but
only if, such amendment or waiver is in writing and signed by all Parties.
     5.3 Successors and Assigns.
          (a) All the terms and provisions of this Agreement shall be binding
upon and inure to the benefit of and be enforceable by the Parties and the
successors and assigns of each Party, whether so expressed or not. None of the
Parties may assign any of its rights or obligations hereunder, in whole or in
part, by operation of law or otherwise, without the prior written consent of the
other Parties, and any such assignment without such prior written consent shall
be null and void; provided, however, that all or any portion of the rights of
each Holder under this Agreement are transferable to each transferee of such
Holder to whom the transferor transfers Registrable Securities and each
transferee of such Holder agrees to be bound by and to perform all of the terms
and provisions required by this Agreement.
     5.4 Notices. All notices and communications hereunder shall be deemed to
have been duly given and made if in writing and if served by personal delivery
upon the party for whom it is intended, or if delivered by registered or
certified mail, return receipt requested, or if sent by telecopier or email in
each case, to the Person at the address set forth below, or such other address
as may be designated in writing hereafter, in the same manner, by such Person:

  (a)   if to the Company, to:         TTM Technologies, Inc.
2630 South Harbor Blvd.
Santa Ana, California 92704
Telephone: (714) 327-3048
Facsimile: (714) 432-7234
Email: kalder@ttmtech.com
Attention: Kent Alder         with a copy (which shall not constitute notice)
to:         Greenberg Traurig, LLP
2375 East Camelback Road
Suite 700
Phoenix, Arizona 85016
Telephone: (602) 445-8000
Facsimile: (602) 445-8100
E-mail: kaplanm@gtlaw.com
Attention: Michael L. Kaplan, Esq.

10



--------------------------------------------------------------------------------



 



  (b)   if to the Seller Parent, Seller or Holder, to:         Meadville
Holdings Limited
No. 4 Dai Shun Street,
Tai Po Industrial Estate,
Tai Po, New Territories,
Hong Kong
Telephone: +852-2660-3120
Facsimile: +852-2660-1908
E-mail: canice.chung@meadvillegroup.com
Attention: Canice Chung         With copies (which shall not constitute notice)
to:         Telephone: +852-2660-1978
Facsimile: +852-2660-1908
E-mail: tom.tang@meadvillegroup.com
             mai.tang@meadvillegroup.com
Attention: Mr. Tang Chung Yen, Tom
                    Ms. Tang Ying Ming, Mai         Skadden, Arps, Slate,
Meagher & Flom
42/F, Edinburgh Tower, The Landmark
15 Queen’s Road Central
Hong Kong
Telephone: +852-3740-4700
Facsimile: +852-3740-4727
E-mail: Jonathan.stone@skadden.com
Attention: Jonathan Stone

The failure to provide notice in accordance with the required timing, if any,
set forth herein shall affect the rights of the party providing such notice only
to the extent that such delay actually prejudices the rights of the party
receiving such notice.
     5.5 Headings. The headings in this Agreement are for convenience of
reference only and will not control or affect the meaning or construction of any
provisions hereof.
     5.6 Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any Person or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.
     5.7 Counterparts. This Agreement may be executed in any number of
counterparts (including by facsimile), each of which will be an original with
the same effect as if the signatures thereto and hereto were upon the same
instrument.

11



--------------------------------------------------------------------------------



 



     5.8 Entire Agreement. This Agreement, together with the agreements referred
to herein, is intended by the parties to be a complete and exclusive statement
of the agreement and understanding of the parties hereto in respect of the
subject matter contained herein and the registration rights granted by the
Company with respect to the Registrable Securities. This Agreement supersedes
all prior agreements and undertakings among the parties with respect to such
registration rights.
     5.9 Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury.
     (a) THIS AGREEMENT, THE LEGAL RELATIONSHIP BETWEEN THE PARTIES AND THE
ADJUDICATION AND THE ENFORCEMENT HEREOF AND THEREOF, SHALL BE GOVERNED BY AND
INTERPRETED AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL, SUBSTANTIVE AND
PROCEDURAL LAWS OF THE STATE OF DELAWARE APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED WHOLLY WITHIN THAT JURISDICTION, WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAW RULES AND PRINCIPLES THEREOF.
          (b) Each Party to this Agreement, by its execution hereof, hereby:
               (i) irrevocably and unconditionally submits to the exclusive
jurisdiction in the Court of Chancery of the State of Delaware or any court of
the United States located in the State of Delaware, for the purpose of any and
all actions, suits or proceedings arising in whole or in part out of, related
to, based upon or in connection with this Agreement or the subject matter
hereof;
               (ii) waives to the extent not prohibited by applicable law, and
agrees not to assert, by way of motion, as a defense or otherwise, in any such
action, any claim that it is not subject personally to the jurisdiction of the
above-named courts, that its property is exempt or immune from attachment or
execution, that any such action brought in one of the above-named courts should
be dismissed on grounds of forum non conveniens, should be transferred to any
court other than one of the above-named courts, or should be stayed by reason of
the pendency of some other proceeding in any other court other than one of the
above-named courts, or that this Agreement or the subject matter hereof may not
be enforced in or by such court, and
               (iii) agrees not to commence any such action other than before
one of the above-named courts nor to make any motion or take any other action
seeking or intending to cause the transfer or removal of any such action to any
court other than one of the above-named courts whether on the grounds of forum
non conveniens or otherwise.
          (c) The Seller Parent and Seller hereby irrevocably and
unconditionally designate, appoint, and empower The Corporation Trust Company,
Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware 19801, as
their respective designee, appointee, and agent to receive, accept and
acknowledge for and on their behalf service of any and all legal process,
summons, notices, and documents that may be served in any action, suit, or
proceeding brought against Seller Parent or Seller, as applicable,, in any such
United States federal or state court with respect to their obligations,
liabilities, or any other matter arising out of or in connection with this
Agreement and that may be made on such designee, appointee, and agent in
accordance with legal procedures prescribed for such courts. If for any reason
such designee, appointee, and agent hereunder shall cease to be available to act
as such, Seller Parent and Seller each hereby agree to designate a new designee,
appointee, and agent in the State of Delaware on the terms and for the purposes
of this Section 5.9 reasonably satisfactory to the Company. Each of Seller
Parent and Seller further hereby irrevocably consent and agree to the service of
any and all legal process, summons, notices, and documents in any such action,
suit or proceeding against Seller Parent and Seller by serving a copy thereof
upon the relevant agent for service of process referred to in

12



--------------------------------------------------------------------------------



 



this Section 5.9 (whether or not the appointment of such agent shall for any
reason prove to be ineffective or such agent shall accept or acknowledge such
service) or by sending copies thereof by a recognized next day courier service
to Seller Parent and Seller, as applicable, at their address specified in or
designated pursuant to this Agreement. Each of Seller Parent and Seller agree
that the failure of any such designee, appointee and agent to give any notice of
such service to them shall not impair or affect in any way the validity of such
service or any judgment rendered in any action or proceeding based thereon.
          (d) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION UNDER THIS SECTION 5.9. THE PARTIES
HERETO AGREE THAT ANY OR ALL OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY
COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY, AND BARGAINED-FOR AGREEMENT
AMONG THE PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY AND THAT ANY COURT ACTION
OR PROCEEDING WHATSOEVER BETWEEN THEM THAT IS PERMITTED UNDER THIS SECTION 5.9
SHALL INSTEAD BE TRIED IN A DELAWARE COURT BY A JUDGE SITTING WITHOUT A JURY.
     5.10 Specific Performance; Injunctive Relief. The parties hereby
acknowledge and agree that the failure of any Party to perform its agreements
and covenants hereunder, including its failure to take all actions as are
necessary on its part to the consummation of the transactions contemplated
hereby, will cause irreparable injury to the other Parties, for which damages,
even if available, will not be an adequate remedy. Accordingly, each Party
hereby consents to the issuance of injunctive relief by any court of competent
jurisdiction to compel performance of such Party’s obligations, to prevent
breaches of this Agreement by such Party and to the granting by any court of the
remedy of specific performance of such Party’s obligations hereunder, without
bond or other security being required, in addition to any other remedy to which
any Party is entitled at law or in equity. Each Party irrevocably waives any
defenses based on adequacy of any other remedy, whether at law or in equity,
that might be asserted as a bar to the remedy of specific performance of any of
the terms or provisions hereof or injunctive relief in any action brought
therefor by any Party.
     5.11 Interpretation.
          (a) The words “hereof,” “herein,” and “herewith” and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
as a whole and not to any particular provision of this Agreement, and article,
section, paragraph, exhibit, and schedule references are to the articles,
sections, paragraphs, exhibits, and schedules of this Agreement unless otherwise
specified. Whenever the words “include,” “includes,” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” All terms defined in this Agreement shall have the defined meanings
contained herein when used in any certificate or other document made or
delivered pursuant hereto unless otherwise defined therein. The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such terms. In this Agreement, all references to “$” are to United
States dollars. Any agreement, instrument, or statute defined or referred to
herein or in any agreement or instrument that is referred to herein means such
agreement, instrument, or statute as from time to time, amended, qualified, or
supplemented, including (in the case of agreements and instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and all attachments thereto and instruments incorporated therein.
References to a Person are also to its permitted successors and assigns.
          (b) The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall

13



--------------------------------------------------------------------------------



 



be construed as if drafted jointly by the Parties and no presumption or burden
of proof shall arise favoring or disfavoring any Party by virtue of the
authorship of any provisions of this Agreement.
[Signature pages follow.]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has executed this Agreement or
caused this Agreement to be duly executed on its behalf as of the date first
written above.

            TTM TECHNOLOGIES, INC.
      By:   /s/ KENTON K. ALDER       Name:   Kenton K. Alder        Title:  
Chief Executive Officer and President        MEADVILLE HOLDINGS LIMITED
      By:   /s/ TANG CHUNG YEN, TOM       Name:   Tang Chung Yen, Tom      
Title:   Director       MTG INVESTMENT (BVI) LIMITED
      By:   CHUNG TAI KEUNG, CANICE       Name:   Chung Tai Keung, Canice      
Title:   Director    

15



--------------------------------------------------------------------------------



 



Exhibit A
PLAN OF DISTRIBUTION
The TTM Shares issued to Meadville in the PCB Combination may be, subject to the
election of the holders of Meadville shares, (i) distributed by Meadville to
holders of Meadville shares or (ii) sold by Meadville or purchasers,
transferees, donees, pledgees or other successors in interest, directly or
through brokers, dealers, agents or underwriters who may receive compensation in
the form of discounts, commissions or similar selling expenses paid by us, by
Meadville or its affiliates, or by a purchaser of the TTM shares on whose behalf
such broker-dealer may act as agent. Sales and transfers of the TTM shares may
be effected from time to time in one or more transactions, in private or public
transactions, on the Nasdaq Global Market, in the over-the-counter market, in
negotiated transactions or otherwise, at a fixed price or prices that may be
changed, at market prices prevailing at the time of sale, at negotiated prices,
without consideration or by any other legally available means. Any or all of the
TTM shares may be sold from time to time by means of:

•   a sale to one or more underwriters for resale to the public or to
institutional investors in one or more transactions;   •   a block trade, in
which Meadville or a broker or dealer attempts to sell the TTM shares as agent
but may position and resell a portion of the TTM shares as principal to
facilitate the transaction;   •   purchases by a broker or dealer as principal
and the subsequent sale by such broker or dealer for its account pursuant to
this prospectus;   •   ordinary brokerage transactions (which may include long
or short sales) and transactions in which the broker solicits purchasers;   •  
the writing (sale) of put or call options on the TTM shares;   •   the pledging
of the TTM Shares as collateral to secure loans, credit or other financing
arrangements and subsequent foreclosure, the disposition of the TTM shares by
the lender thereunder;   •   an exchange distribution in accordance with the
rules of the applicable stock exchange;   •   privately negotiated transactions;
  •   settlement of short sales entered into after the date of this prospectus;
  •   a combination of any such methods of sale; and   •   any other legally
available means.

Meadville and any broker-dealers who participate in the distribution of the TTM
shares may be deemed to be “underwriters” within the meaning of Section 2(11) of
the Securities Act and any discounts, commissions or similar selling expenses
they receive and any profit on the TTM shares acquired by them may be deemed to
be underwriting commissions or discounts under the Securities Act.
The TTM shares covered by this prospectus may become qualified for sale under
Section 4(1) of the Securities Act or Rules 144 or 145 promulgated thereunder,
whereupon they may be sold pursuant to such provisions rather than pursuant to
this prospectus.

A-1